Citation Nr: 0500600	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral foot 
disability, including bilateral pes planus.

3.  Evaluation of hypertension, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from July 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In September 2004, the veteran's representative disagreed 
with the RO's assignment of an initial 10 percent rating for 
hypertension.  A statement of the case has not been issued.  

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing at the 
North Little Rock, Arkansas, RO.

The issue of an increased rating for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Sleep apnea was not manifested in service and is 
unrelated to service.  

2.  Bilateral pes planus existed prior to service and did not 
increase in severity during service.  

3.  Arthritis and neuropathy of the feet were not manifested 
in service or within one year of separation, and are 
unrelated to service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Bilateral pes planus existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. § 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

3.  Arthritis and neuropathy of the feet were not incurred 
in, or aggravated by, active service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which 
information and evidence is to be provided by the claimant, 
and which evidence, if any, VA would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).

In a November 2002 VCAA letter, the RO notified the veteran 
of the evidence and information needed to substantiate and 
complete his claims, and who was responsible for obtaining 
such information and evidence.  The letter advised the 
veteran that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records, or records from other 
Federal agencies.  The veteran was further advised that VA 
would assist him by providing a medical examination or 
getting a medical opinion if VA decided it was necessary to 
make a decision on his claim.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran was advised that he may want to obtain and send 
VA evidence in his possession, and the types of evidence that 
might help were listed in detail.  He was told that VA was 
requesting service medical records and, if he had any service 
medical records in his possession, to submit them.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decisions on appeal were 
in April 2003 and January 2004, and the veteran received VCAA 
notice in November 2002.  Accordingly, the timing requirement 
of Pelegrini has been satisfied, and the content of the VCAA 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2004).  
Reasonable attempts were made to obtain all identified 
relevant evidence, and service medical records, VA 
examination reports, and private treatment records have been 
obtained.  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred in or, aggravated by, active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  Service connection may also be established for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

Service connection for sleep apnea

Service medical records show no history, complaints, 
treatment, or diagnosis of sleep apnea.  On service 
separation examination in September 1964, the veteran denied 
having or having had ear, nose, or throat trouble, asthma, 
shortness of breath, frequent trouble sleeping, neuritis, and 
depression or excessive worry.  Clinical evaluation of his 
head, face, neck, eyes, nose, sinuses, mouth, throat, lungs, 
chest, musculoskeletal, skin, upper and lower extremities, 
and psychiatric and neurologic systems was normal.  A chest 
X-ray was normal.  
A February 1966 private medical examination was conducted in 
February 1996.  The veteran's chief complaint was that he 
woke up many times during the night and he snored.  He 
reported that he had snored loudly for at least the 
preceeding 3-4 years.  The veteran reported past treatment 
for asthma.

Physical examination revealed 3+ enlarged tonsils with 
posterior extension of the palatine tissue with webbing of 
the lateral walls of the tonsils to the lower one-third of 
the uvula, with marked decrease in the oropharyngeal opening.  
His neck was short and stocky with what the veteran stated 
was a 22-inch circumference.  The impressions were high 
probability of obstructive sleep apnea; and probable 
hypoventilation and hypoxemia, secondary to obesity.

Diagnostic impressions after a February 1996 private 
polysomnogram were of severe obstructive sleep apnea; and of 
hypoventilation and hypoxemia secondary to obesity.

In October 2002, the veteran stated that sleep apnea began in 
December 1964.  

On VA examination in February 2003, the veteran reported that 
in the early 1990's, he was noted at work to fall asleep 
during conversations and snored so loudly that it disturbed 
his wife.  He also noted apneic spells at this time.  He went 
to his physician, who ordered a sleep study that showed 
obstructive sleep apnea.  

In a May 2003 letter, the veteran's wife stated that, during 
the veteran's time in service, he developed what she now 
knows to be sleep apnea.  The sounds he began to make in an 
effort to breathe while sleeping and the moments he seemed 
not to breathe at all were alarming to her.  As time 
progressed, his problem grew worse, and she spent many 
sleepless nights watching over him in fear that he would stop 
breathing.  

During the veteran's hearing before the undersigned in 
November 2004, the veteran stated that he was not diagnosed 
with sleep apnea until the 1990's but that, even as early as 
the 1960's and 1970's, he was doing the same thing that he 
was doing in the 1990's.  
While the veteran and his wife are certainly competent to 
describe observed symptomatology such as snoring and 
difficulty breathing while sleeping, which are some of the 
symptoms of sleep apnea, they are not shown to have the 
requisite medical expertise to provide a diagnosis of the 
onset of the veteran's sleep apnea.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Sleep apnea is not reported in service medical records.  The 
veteran denied having or having had ear, nose, and throat 
trouble, asthma, shortness of breath, frequent trouble 
sleeping, depression or excessive worry, and neuritis on 
service separation examination in April 1964.  Additionally, 
clinical evaluation of his head, face, neck, nose, sinuses, 
mouth, throat, eyes, lungs and chest, musculoskeletal system, 
skin, upper and lower extremities, and psychiatric and 
neurologic systems was normal, and a chest X-ray was normal 
on service separation examination in April 1964.  

There is, in fact, no competent medical diagnosis of sleep 
apnea until February 1996, some 32 years after service, and 
no competent medical evidence relates it to service.  

As the preponderance of the evidence is against the claim for 
sleep apnea, there is no doubt to be resolved and service 
connection must be denied.  8 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Service connection is not warranted for sleep apnea.

Service connection for bilateral foot disability, including 
bilateral pes planus

In his October 2002 claim, the veteran stated that pes planus 
began in June 1961.

During his hearing before the undersigned, the veteran said 
that his feet started giving him problems and bothering him 
after he got into the service, and the service prescribed 
arch supports for him.

On service enlistment examination in July 1961, clinical 
evaluation of the veteran's feet revealed first-degree pes 
planus.  
Service medical records reflect that, in August 1961, the 
veteran complained of a cold for 2 days, and that he had flat 
feet.  Pyribenzamine, aspirin, and arch supports were 
prescribed.  

On service separation examination in April 1964, the veteran 
denied having or having had swollen or painful joints, cramps 
in his legs, arthritis, rheumatism, bone, joint, or other 
deformity, lameness, foot trouble, and neuritis.  Clinical 
evaluation of his musculoskeletal system, lower extremities, 
feet, skin, and neurologic system was normal.

On VA medical examination for epilepsy and narcolepsy in 
February 2003, the veteran complained of some numbness and 
tingling in his hands and feet, especially in the morning, 
and some pain in his feet.  The relevant impression was 
evidence of polyneuropathy, likely related to his diabetes.

On VA medical examination for his feet in February 2003, the 
veteran recalled having some pain in his feet during service, 
and he reported arch pain with prolonged standing or walking.  
He indicated that after service, he worked for 40 years as a 
postal clerk where he stood on concrete.  A history of 
diabetes and of early neuropathy with burning and tingling in 
his feet was noted.

Physical examination revealed that this muscle strength was 
adequate for gait and stance.  The structure of his feet was 
that of bilateral rigid pes valgoplanus.  There was no 
particular palpable tenderness about the foot.  Range of 
motion of the foot and ankle was within normal limits.  His 
gait was stable, normal, and slightly valgus.  X-rays 
revealed slight calcaneal pitch and a right inferior heel 
spur.  There were tarsonavicular joint changes consistent 
with pronation and congenital rigid pes planus.  

The examiner noted that the veteran weighed 343 pounds at the 
time of examination, down from 411 pounds the previous year, 
and down from a high of 470 pounds five years earlier.  The 
examiner's assessment was congenital pes planus.  

The examiner opined that it was difficult to believe that 2 
years and 11 months of military service, with no history of 
injury or other problems while in service, were responsible 
for the veteran's discomfort, as the veteran had been obese 
most of his adult life and had stood on concrete in a job 
requiring long hours on his feet for 40 years.  Given the 
veteran's congenital foot structure and nonmilitary career, 
the examiner concluded that there was no connection between 
the veteran's current foot discomfort and his military 
service.  

Based on the service record evidence, the Board concludes 
that pes planus existed prior to service.  Therefore, the 
presumption of soundness does not apply.   

However, a preexisting injury or disease will be considered 
to have been aggravated by service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).

First-degree pes planus was present on service entrance 
examination, and arch supports were prescribed in August 
1961, one month after the veteran began active service.  
There are no service medical record entries showing any 
treatment for pes planus, or of any increase in the severity 
of the veteran's pes planus during service.  At the time of 
the service separation examination in April 1964, the veteran 
denied having or having had foot trouble and his 
musculoskeletal system, lower extremities, and feet were 
clinically evaluated and found to be normal.  

While the statements of the veteran and his wife that he had 
swelling of his feet in service are deemed credible, there is 
no competent medical evidence that this was a symptom of pes 
planus, nor are either of them shown to have the requisite 
medical expertise to diagnose such swelling as a symptom of 
pes planus.  See Espiritu, supra.  

Arthritis or organic diseases of the nervous system may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent within one year of discharge from a 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The evidence of record shows that arthritis and neuropathy of 
the feet were not manifested in service or within one year of 
separation and are unrelated to service.  They are not shown 
in service medical records and the veteran's April 1964 
service separation history and clinical evaluation show that 
they were not present at that time.  

Arthritis and neuropathy of the feet were first shown in 
February 2003, almost 39 years after active service.  At that 
time, a VA medical examiner noted that the veteran complained 
of numbness and tingling in his hands and feet.  The 
diagnostic impression was evidence of polyneuropathy, likely 
related to the veteran's diabetes.  

As the preponderance of the evidence is against the claim for 
service connection for bilateral foot disability, including 
bilateral pes planus, there is no doubt to be resolved, and 
service connection must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for bilateral foot 
disability, including bilateral pes planus, is denied.
REMAND

The September 2004 letter from the veteran's representative 
constitutes a notice of disagreement concerning the RO's 
January 2004 rating decision assigning a 10 percent initial 
rating for hypertension.  A statement of the case has not 
been issued.  Pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), the Board is required to remand this matter to the RO 
for the issuance of a statement of the case.
Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should issue a statement of the 
case on the issue of the initial rating 
for hypertension.

If upon completion of the above action the claim remains 
denied, the case should be  returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action until he is notified.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


